Citation Nr: 0707483	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-22 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral ankle 
disorder.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a bilateral knee 
disorder.

8.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The issues of entitlement to service connection for hearing 
loss, service connection for tinnitus, and service connection 
for a bilateral knee and ankle disorders are addressed in the 
REMAND portion of the decision below.




FINDINGS OF FACT

1.  The June 2000 rating decision denying service connection 
for hearing loss, tinnitus, a bilateral knee disorder, and a 
bilateral ankle disorder was not timely appealed. 

2.  Correspondence received by the RO in April 2003 
constitutes new and material evidence with regard to the 
veteran's claims for service connection for hearing loss, 
tinnitus, and bilateral knee and ankle disorders.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision denying service connection 
for hearing loss, tinnitus, a bilateral knee disorder, and a 
bilateral ankle disorder is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for hearing 
loss, tinnitus, and bilateral knee and ankle disorders has 
been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

In March 2000 the veteran filed a claim for service 
connection for a hearing loss disorder, tinnitus, a bilateral 
knee disorder, and a bilateral ankle disorder.  In a rating 
decision dated in June 2000 the RO denied service connection 
for these claims on the grounds that they were not well 
grounded.  The record contained no competent medical evidence 
of the presence of hearing loss, tinnitus, right knee 
disability or bilateral ankle disorders.  There was no 
competent medical evidenceof a nexus between the veteran's 
current left knee disability and service.  Although the 
veteran initiated an appeal of this determination, he failed 
to complete the appeal by filing a timly substantive appeal.  
38 C.F.R. § 20.200 (2006). 

In April 2003 the veteran requested that his claim be 
reopened.  Evidence in support of this request, which was 
received by the RO in April 2003, included correspondence 
from a private physician, who opined that the veteran's 
hearing loss, tinnitus, and bilateral knee and ankle 
disorders occurred during service.  This evidence is new 
since it was not of record at the time of the RO's June 2000 
decision.  It is also material because it relates to facts 
necessary to substantiate the claim.  The veteran's claims 
for service connection for a hearing loss disorder, tinnitus, 
and bilateral knee and ankle disorders must therefore be 
reopened.


ORDER

New and material evidence having been received to reopen the 
veteran's claims for entitlement to service connection for a 
hearing loss disorder, service connection for tinnitus, and 
service connection for a bilateral knee and ankle disorders, 
the petition to reopen these claims is granted.




REMAND

During an August 2006 Board hearing the veteran testified 
that he twisted a knee and an ankle while in Jump School at 
Fort Benning, Georgia.  He testified that he was kept out of 
training for two weeks after the injury.  He also recalled 
being told that there was "very little damage," and said 
that he was advised to "just kind of take it easy on the 
ankle and the knee" until he was ready to complete training.  
According to the veteran, his Jump School ankle/knee injury 
resolved within a week; so much so that he was able to resume 
paratrooper training.  Although the veteran's physician 
opines that the veteran's bilateral ankle disability is 
related to service, there is no actual clinical evidence 
confirming the presence of a bilateral ankle disability.

Medical records dating from 1983 confirm that the veteran is 
status post arthroscopic surgery, both knees.  In a letter 
dated in July 2000 the veteran's private treating physician 
opined that the veteran's bilateral knee disorder "occurred 
while on active duty in the U.S. Army during the line of 
duty."  However, hospital records dating from 1983 indicate 
that the veteran's current bilateral knee disorder may stem 
from post-service injuries.  

SMRs have been requested, but are unavailable.  Search of 
Fort Benning Hospital Medical Holding Detachment morning 
reports dating from February to June, 1953 also yielded no 
record of the veteran; however, the Board notes that the 
veteran's DD-214 shows that he was at Fort Benning, Georgia 
well into the month of July, 1953.  The service department 
should therefore be contacted for further records search.  

In addition, while the record contains competent medical 
evidence of a current bilateral knee disability, lay evidence 
that a knee injury occurred in service, and an opinion that 
the current disability may be associated with the veteran's 
service, the earliest post-service medical evidence of any 
knee disorder is 1983 - more than 25 years after the 
veteran's military service.  The Board thus finds that there 
is insufficient competent medical evidence on file to make a 
decision on the claim, particularly in light of evidence 
which suggests that the veteran's current bilateral knee 
disorder may stem from post-service injuries.  38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The veteran should 
therefore be sent for a compensation and pension (C&P) 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

The veteran also maintains that he suffers from hearing loss 
and tinnitus, and that these disorders are "a direct result 
of the aircraft noise and artillery [hat he] was exposed to 
in [the] military."  He reports that he experienced 
tremendous shocks to his ears while operating 105 millimeter 
Howitzers, a Recoilless Rifle, and an M1 rifle.  He adds that 
he wore no ear protection during service.  He also testified 
that in 1957 he went to work in the mechanical department 
(among others) of an oil refinery company, and that he held 
this job for about forty years.  He testified that his 
hearing loss and tinnitus began in the 1960's or 1970's.  

Competent medical evidence confirms that the veteran has a 
bilateral hearing loss disorder.  In an opinion dated in July 
2000 the veteran's private treating physician stated that the 
veteran's hearing loss occurred during service.  However, the 
Board notes that this doctor failed to account for the 
veteran's post-service noise exposure when formulating his 
opinion.  Based on the veteran's professed lack of 
symptomatology for at least five years after service, and in 
view of the deficiency in the aforesaid opinion, the Board 
finds that there is insufficient competent medical evidence 
on file to make a decision on the claim.  A C&P examination 
is therefore warranted.  38 C.F.R. § 3.159(c)(4); McLendon, 
supra. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should contact the appropriate 
service department/agency and request a 
copy of morning reports for C Battery, 
319th Field Artillery Battalion, 82nd 
Airborne Division, at Ft Benning, Georgia, 
for the time period February 1953 to 
August 1953. 

2.  The veteran should then be scheduled 
for an examination by an appropriate 
specialist regarding his claims for service 
connection for a bilateral knee and ankle 
disorders.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  The examiner is specifically 
requested to provide an opinion as to 
whether there is at least a 50 percent 
probability or greater that any currentl6 
diagnosed bilateral knee and/or ankle 
disorders began during the veteran's 
military service or is related to any 
incident thereof.  A complete rationale for 
all opinions offered should be set forth in 
the report provided.  

3.  The veteran should also be scheduled 
for an examination by an appropriate 
specialist regarding his claim for service 
connection for hearing loss and tinnitus.  
The claims folder must be made available 
to, and reviewed by, the examiner.  All 
indicated tests should be performed, and 
all findings should be reported in detail.  
The examiner is specifically requested to 
provide an opinion as to the following:

*	whether there is at least a 50 
percent probability or greater that 
the veteran's hearing loss began 
during service or is related to any 
incident thereof.  

*	whether there is at least a 50 
percent probability or greater that 
the veteran's tinnitus began during 
service or is related to any incident 
thereof.  

A rationale for all opinions provided 
should be set forth in the report provided.  

4.  Thereafter, the RO should readjudicate 
the veteran's claims for service connection 
for bilateral knee and ankle disorders, 
bilateral hearing loss, and tinnitus.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


